                                                   Case 3:18-cv-08329-DWL Document 1 Filed 11/20/18 Page 1 of 28



                                          1   Patty A. Ferguson-Bohnee (SBN 020996)
                                              Patty.Ferguson@SacksTierney.com
                                          2   Judith M. Dworkin (SBN 010849)
                                              Judith.Dworkin@SacksTierney.com
                                          3   Joe W. Keene (SBN 032623)
                                              Joe.Keene@sackstierney.com
                                          4   SACKS TIERNEY P.A.
                                              4250 N. Drinkwater Blvd., 4th Floor
                                          5   Scottsdale, AZ 85251-3693
                                              Telephone: 480.425.2600
                                          6
                                              Ethel B. Branch (No. 026717)
                                          7   ebranch@nndoj.org
                                              Paul Spruhan (No. 02513)
                                          8   pspruhan@nndoj.org
                                              Navajo Nation Dept. of Justice
                                          9   P.O. Drawer 2010
                                              Window Rock, Arizona 86515
                                         10   Telephone: (928) 871-6210
                                              Facsimile: (928) 871-6177
                                         11   Attorneys for Plaintiffs
                       P.A., ATTORNEYS




                                         12
   4250 NORTH DRINKWATER BOULEVARD




                                                                 IN THE UNITED STATES DISTRICT COURT
     SCOTTSDALE, ARIZONA 85251-3693




                                         13
                                                                       FOR THE DISTRICT OF ARIZONA
             FOURTH FLOOR




                                         14
SACKS TIERNEY




                                            The Navajo Nation, a federally recognized         No.
                                         15 Indian Tribe; Joyce Nez, an individual; Denise
                                            Johnson, an individual; Ashley Atene, Sr., an
                                         16 individual; Irene Roy, an individual; Bonnie      VERIFIED COMPLAINT FOR
                                            Tsosie, an individual; and Dale Smith an          INJUNCTIVE AND DECLARATORY
                                         17 individual,                                       RELIEF
                                         18                       Plaintiffs,
                                         19           v.
                                         20 Michele Reagan, in her official capacity as
                                            Secretary of State for the State of Arizona;
                                         21 Edison J. Wauneka, in his official capacity as
                                            Apache County Recorder; Angela Romero in
                                         22 her official capacity as Apache County
                                            Elections Director; Doris Clark in her official
                                         23 capacity as Navajo County Recorder, Rayleen
                                            Richards, in her official capacity as Navajo
                                         24 County Elections Director; Mark Mayrand in
                                            his official capacity as Coconino County
                                         25 Elections Director; and Patty Hansen, in her
                                            official capacity as Coconino County
                                         26 Recorder,
                                                                  Defendants.
                                         27
                                         28

                                              2267295.v5
                                                   Case 3:18-cv-08329-DWL Document 1 Filed 11/20/18 Page 2 of 28



                                          1                                A.     NATURE OF THE CASE

                                          2
                                                      1.   “There is no right more basic in our democracy than the right to participate in
                                          3
                                              electing our political leaders.” McCutcheon v. FEC, 134 S. Ct. 1434, 1440-41 (2014). The
                                          4   Supreme Court has recognized that “voting is of the most fundamental significance under
                                          5   our constitutional structure” and the right to an effective vote is protected by the Equal
                                          6   Protection Clause of the Fourteenth Amendment. See Burdick v. Takushi, 504 U.S. 428,
                                          7   433-44 (1992). Indeed, the right to vote is the “fundamental political right . . . preservative
                                          8   of all rights.” Reynolds v. Sims, 377 U.S. 533, 562 (1964) (quoting Yick Wo v. Hopkins,
                                          9   118 U.S. 356, 370 (1886)).
                                         10           2.   On November 6, 2018, the State of Arizona held its General Election. Over
                                         11 100 votes cast by members of the Navajo Nation (the “Tribal Members”) residing in the
                                         12 Counties of Apache, Navajo, and Coconino (the “Counties”) were not counted, because
                       P.A., ATTORNEYS




                                         13 they did not sign the envelope containing the early ballot or because the signatures on the
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14 envelopes did not match. Over seventy percent (70%) of the voting age population on the
             FOURTH FLOOR




                                         15 Navajo Indian Reservation (“Reservation”) speak a language other than English. Upon
SACKS TIERNEY




                                         16 information and belief, no translators were provided to these individuals, and this failure
                                         17 resulted in the Tribal Members’ inability to read and understand the instructions for casting
                                         18 an early ballot.
                                         19           3.   In Maricopa County Republican Party v. Reagan, twelve of the fifteen Arizona
                                         20 counties stipulated that they all have different standards for allowing voters to cure
                                         21 unsigned ballot affidavits or early ballots with mismatched signatures.1 The ability to cure
                                         22 ballot issues varies among the counties. This inconsistency impacts the right to vote.
                                         23           4.   Maricopa County Superior Court Judge Margaret Mahoney issued an order
                                         24 requiring county recorders to permit voters to cure early ballots until 5:00 PM on
                                         25 November 14, 2018.2 The Order defined “cure” to mean “the same governmental acts
                                         26
                                            1 Parties’ Joint Stipulated Factual Statement, CV 2018-013963 (Maricopa County Sup. Ct.,
                                         27 Nov. 8, 2019).
                                            2 Maricopa County Republican Party v. Reagan, CV 2018-013963 (Maricopa County Sup.
                                         28 Ct., Nov. 9, 2019).
                                                                                            2
                                              2267295.v5
                                                   Case 3:18-cv-08329-DWL Document 1 Filed 11/20/18 Page 3 of 28



                                          1   taken prior to the general election to allow a voter to confirm their early ballot vote.” Thus,

                                          2   if the signature on the voter registration does not match that on the sealed envelope, all

                                          3   counties in the State of Arizona allow voters to fix, or cure, it up to five (5) business days

                                          4   after Election Day. This concession does not apply to these Tribal Members who failed to

                                          5   sign the affidavit on their early ballot envelopes.

                                          6           5.   Navajo Nation voters in the Counties of Apache, Coconino, and Navajo were

                                          7   not given the same opportunities to cure mismatched and unsigned ballots as other voters in

                                          8   the State of Arizona.

                                          9           6.   Navajo County initially stated that it would allow voters to cure their unsigned
                                         10 ballot affidavits, and then it stated it would not allow voters to cure the ballot affidavits.3
                                         11           7.   Apache County did not allow voters who lacked signatures to cure their ballots.
                                         12 They allegedly allowed voters with mismatched signatures to cure ballots. However,
                       P.A., ATTORNEYS




                                         13 Apache County was closed on November 9, 2018, one of the business days provided for
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14 curing ballots.
             FOURTH FLOOR




                                         15           8.   Coconino County allowed voters with mismatched signatures to cure their
SACKS TIERNEY




                                         16 ballots but did not allow voters with unsigned ballots to cure the ballot deficiency.
                                         17           9.   Maricopa County, the most populated county in the State of Arizona, allows
                                         18 voters to cure unsigned ballot affidavits.4
                                         19
                                                   10. The signature on a voter’s early ballot is considered a voter’s identification
                                         20
                                            (“ID”).
                                         21
                                                   11. Voters who fail to present ID when voting in person on Election Day have five
                                         22
                                            (5) business days to return to the county recorder’s office or another designated location to
                                         23
                                            bring ID and have their ballot counted.
                                         24
                                         25   Maricopa County Republican Party v. Regan, Parties’ Joint Stipulated Factual Statement
                                              3
                                            ¶7, CV 2018-013963 (Maricopa County Sup. Ct., Nov. 8, 2019); see also Declaration of
                                         26 Jennifer Crow ¶¶ 21-25, attached as Exhibit 1 to Plaintiffs’ Memorandum of Points and
                                            Authorities in Support of Emergency Motion for Temporary Restraining Order.
                                         27 4    Maricopa      County     Recorder’s     Website,     FAQ     12     available    at
                                            https://recorder.maricopa.gov/site/faq.aspx.
                                         28
                                                                                             3
                                              2267295.v5
                                                   Case 3:18-cv-08329-DWL Document 1 Filed 11/20/18 Page 4 of 28



                                          1           12. The Navajo Nation requested that the Counties establish additional voter

                                          2   registration and early voting sites on the Reservation in order to assist Tribal Members with

                                          3   the electoral process. For various and unsubstantiated reasons, the Counties denied the

                                          4   Nation’s request. The inadequate early voting sites resulted in Tribal Members making

                                          5   mistakes on their ballots.    Workers at an early voting site could have identified and

                                          6   corrected the signature issues.     The lack of in-person voter registration sites on the

                                          7   Reservation resulted in inequality of access to voter registration for Tribal Members.

                                          8           13. Defendants’ failure to establish additional in-person voter registration sites and
                                          9   early voting sites on the Reservation, provide translators for early voting, and allow
                                         10 additional time during which Tribal Members could cure their ballot inadequacies had, and
                                         11 will continue to have, a significant disparate impact on the Navajo Nation’s Tribal
                                         12 Members’ voting power. It will also deny them their voting rights and is an apparent effort
                                         13 to dilute their voting strength. Plaintiffs allege that this failure to act, if allowed, would
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14 reinforce a “history of official racial discrimination in voting.”
             FOURTH FLOOR




                                         15           14. Ballot translations in the Navajo language are only provided orally.
SACKS TIERNEY




                                         16 Instructions as to how to complete an early ballot in the Navajo language are only provided
                                         17 orally. Upon information and belief, there were no oral instructions provided to Navajo
                                         18 voters who received early ballots by mail, and there were no radio announcements or other
                                         19 communication in the Navajo language explaining the requirements of completing the
                                         20 ballot affidavit form to Navajo language speakers. Navajo language speakers did not have
                                         21 an equal opportunity to participate in early voting opportunities.
                                         22           15. If the State and Counties’ action and inaction is allowed, the ability of these

                                         23 Tribal Members to effectively participate in the political process will be hindered.
                                         24           16. Plaintiffs seek declaratory and injunctive relief, both temporary and permanent,

                                         25 compelling the Defendants to (a) allow Tribal Members whose ballots were excluded
                                         26 because of missing or mismatched signatures an opportunity to remedy the inadequacy
                                         27 within five (5) business days of the issuance of a Court Order similar to the period the State
                                         28 of Arizona has allowed for remedying ID issues, (b) provide translators certified as
                                                                                            4
                                              2267295.v5
                                                   Case 3:18-cv-08329-DWL Document 1 Filed 11/20/18 Page 5 of 28



                                          1   proficient in the Navajo language for all future early voting and election-day polling sites,

                                          2   (c) provide translation of instructions for casting an early ballot in Navajo over the radio for

                                          3   the 30 days leading up to an election, (d) establish additional in-person voter registration

                                          4   sites, and (e) establish additional early voting sites on the Reservation for all future

                                          5   elections that are open for consistent hours (at a minimum, each Monday through Friday

                                          6   from 8 a.m. until 6 p.m. with no interruption during the lunch hour) during the 30 days

                                          7   leading up to the election. This relief is sought on the grounds that failure to provide the

                                          8   requested relief is a denial of the equal right to vote.

                                          9           17. The failure to establish this relief will result in Navajo Nation citizens having

                                         10 less opportunity than non-Navajo citizens to participate in the political process and elect
                                         11 candidates of their choice for federal, state and county offices.
                                         12           18. The State has no legitimate interest in enforcing an agreement between political

                                         13 parties that allows early voters to correct some deficiencies and not others. This is
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                         14 particularly so because Defendants’ interest in enforcing this agreement is weak given the
     SCOTTSDALE, ARIZONA 85251-3693




                                         15 lack of clear, consistently applied, and accurate voting systems in Apache, Navajo and
             FOURTH FLOOR
SACKS TIERNEY




                                         16 Coconino Counties.
                                         17           19. Accordingly, Plaintiffs ask this Court to grant them declaratory and injunctive

                                         18 relief set forth in Paragraph 16.
                                         19                                       B.     AUTHORITY

                                         20           20. This action is brought by the Plaintiffs pursuant to Sections 2 and 12(d) of the
                                         21 Voting Rights Act of 1965, as amended, 52 U.S.C. § 10301 (formerly codified at 42 U.S.C.
                                         22 1973); 42 U.S.C. § 1983, providing for civil action for deprivation of rights; the Fourteenth
                                         23 Amendment to the United States Constitution; the First Amendment of the United States
                                         24 Constitution, 28 U.S.C. §§ 2201-2202 providing for declaratory relief and other necessary
                                                                                                                                       5
                                         25 or proper relief; and Article 2, Section 21 of the Constitution of the State of Arizona. This
                                         26
                                         27   Article 1, Section 21. Free and equal elections. All elections shall be free and equal, and
                                              5
                                            no power, civil or military, shall at any time interfere to prevent the free exercise of the
                                         28 right of suffrage.
                                                                                              5
                                              2267295.v5
                                                   Case 3:18-cv-08329-DWL Document 1 Filed 11/20/18 Page 6 of 28



                                          1   Court has supplemental jurisdiction under 28 U.S.C. § 1367(a) to hear claims under the

                                          2   Constitution and laws of the State of Arizona.

                                          3                              C.    JURISDICTION AND VENUE
                                          4           21. This case arises under the Constitution and laws of the United States. This
                                          5   Court has original jurisdiction over this matter pursuant to 52 U.S.C. § 10301(a) and (b);
                                          6   42 U.S.C. § 1983; 28 U.S.C. §1362; 28 U.S.C. § 1331; 28 U.S.C. § 1343(a)(3) and (4); and
                                          7   28 U.S.C. § 2201 and 2202, along with Article III of the United States Constitution.
                                          8           22. Declaratory relief is authorized by 28 U.S.C. §§ 2201 and 2202.
                                          9           23. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b), because this
                                         10 action is predicated upon a federal question and a substantial part of the events or
                                         11 omissions giving rise to the claims alleged herein occurred, and will continue to occur, in
                                         12 this District.
                                                                                  D.
                       P.A., ATTORNEYS




                                         13                                              PARTIES
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14           24. Plaintiff Navajo Nation is a federally recognized Indian Tribe with a
             FOURTH FLOOR




                                         15 government-to-government relationship with the United States. The Navajo Reservation
SACKS TIERNEY




                                         16 was established by the Treaty of 1868 and was thereafter expanded by successive executive
                                         17 orders.        The Reservation consists of approximately 27,000 square miles of sovereign
                                         18 territory.      The Reservation is located in Apache, Navajo, and Coconino counties in
                                         19 Arizona, as well as 5 counties in Utah and New Mexico. According to the 2010 census, the
                                         20 population of the Reservation is 173,667 of whom 101,835 live on the Arizona portion of
                                         21 the Reservation. The Navajo Nation has a voting age population of 67,252 living within
                                         22 the Arizona portion of the Reservation.
                                         23           25. The Navajo Nation's Tribal Members would have standing to sue in their
                                         24 individual capacities for the allegations set forth in the Complaint. The Navajo Nation
                                         25 helps to coordinate voter outreach and voter education on the Reservation. The Nation also
                                         26 asserts the right to bring this claim on behalf of its members parens patriae.
                                         27           26. Plaintiff, Joyce Nez is a resident of Chinle, Arizona, an Arizona elector in
                                         28 Apache County, and an enrolled Tribal Member. Ms. Nez is a citizen of Arizona and is
                                                                                           6
                                              2267295.v5
                                                   Case 3:18-cv-08329-DWL Document 1 Filed 11/20/18 Page 7 of 28



                                          1   registered to vote in local, state, and national elections in Arizona. Ms. Nez lives on the

                                          2   Reservation. Ms. Nez voted by mail during the 2018 General Election and believed that

                                          3   her ballot was counted. However, Ms. Nez’s ballot was not counted for failure to complete

                                          4   the ballot affidavit form. Ms. Nez does not recall being informed that she must complete a

                                          5   ballot affidavit form, and she was not given an opportunity to cure her ballot deficiency.

                                          6   Ms. Nez is a Navajo language speaker. See Joyce Nez Declaration attached as Exhibit 1.

                                          7           27. Plaintiff Ashley Atene, Sr. is a resident of Kayenta, Arizona, located on the

                                          8   Navajo Indian Reservation in Navajo County, Arizona. Mr. Atene is an enrolled member

                                          9   of the Navajo Nation and is registered to vote in local, state, and national elections in

                                         10 Arizona. Mr. Atene attempted to vote in the 2018 General Election. He obtained an early
                                         11 ballot and returned it to the Kayenta polling place on Election Day. Mr. Atene asked at the
                                         12 polling location if he needed to sign his ballot, and the pollworker told him that he did not
                                         13 need to sign his ballot. Mr. Atene left the polling location believing that his ballot would
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                         14 be counted. However, his ballot was not counted for failure to sign the ballot affidavit. He
     SCOTTSDALE, ARIZONA 85251-3693




                                         15 was not given an opportunity to cure his ballot deficiency. Mr. Atene is a Navajo language
             FOURTH FLOOR
SACKS TIERNEY




                                         16 speaker. See Ashley Atene, Sr. Declaration attached as Exhibit 2.
                                                   28. Plaintiff Dale Smith is a resident of Kayenta, Arizona, located on the Navajo
                                         17
                                            Indian Reservation in Navajo County, Arizona. Mr. Smith is an enrolled member of the
                                         18
                                            Navajo Nation. He does not believe he is registered to vote in Arizona elections. Mr.
                                         19
                                            Smith does not believe he has the same access to voter registration and early voting as other
                                         20
                                            citizens who live in Navajo County. Mr. Smith would have to travel approximately 350
                                         21
                                            miles roundtrip to Holbrook to register to vote or participate in early voting outside of the
                                         22
                                            ten hours offered by Navajo County in Kayenta during the 2018 General Election. See
                                         23
                                            Dale Smith Declaration attached as Exhibit 3.
                                         24
                                                   29. Plaintiff Denise Johnson is an enrolled member of the Navajo Nation living on
                                         25
                                            the Navajo Indian Reservation in Apache County, and she is a fluent Navajo language
                                         26
                                            speaker. Ms. Johnson is not registered to vote and believes it is a financial burden to
                                         27
                                            participate in voting. See Denise Johnson Declaration attached as Exhibit 4.
                                         28
                                                                                          7
                                              2267295.v5
                                                   Case 3:18-cv-08329-DWL Document 1 Filed 11/20/18 Page 8 of 28



                                          1           30. Plaintiff Irene Roy is an enrolled member of the Navajo Nation and an Arizona

                                          2   elector in Apache County. Ms. Roy is a citizen of Arizona and is registered to vote in

                                          3   local, state, and national elections in Arizona. Ms. Roy is a fluent Navajo language

                                          4   speaker. Ms. Roy lives on a dirt road in Sweetwater on the Navajo Indian Reservation.

                                          5   Ms. Roy does not receive mail at her home and does not have a car. She receives mail 35

                                          6   miles from her home, and can only obtain mail during limited times. It would be a

                                          7   financial burden for Ms. Roy to travel to St. Johns (198 miles one way), Fort Defiance (100

                                          8   miles one way), or Chinle (66 miles one way) to participate in in-person early voting. See

                                          9   Irene Roy Declaration attached as Exhibit 5.

                                         10           31. Plaintiff Bonnie Tsosie is an enrolled member of the Navajo Nation. She lives

                                         11 in Sweetwater on the Navajo Indian Reservation on an unpaved road, 15 miles from a
                                         12 paved road. Ms. Tsosie does not receive mail at her home and must travel 35 miles to
                                         13 receive her mail. She has attempted to register to vote unsuccessfully in the past. See
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                         14 Bonnie Tsosie Declaration attached as Exhibit 6.
     SCOTTSDALE, ARIZONA 85251-3693




                                                      32. The Plaintiffs desire to participate in the electoral and political processes of
             FOURTH FLOOR




                                         15
SACKS TIERNEY




                                         16 Arizona on an equal basis with non-Navajo voters.
                                         17       33. Defendant Secretary of State Michele Reagan is the chief elections officer in

                                         18 the state, and is responsible for supervising and issuing directives concerning the conduct
                                            of all elections in the state. A.R.S. § 16-142. Her duties include certifying the results of the
                                         19
                                            elections. A.R.S. § 16-648. She is sued in her official capacity.
                                         20
                                                    34. Defendant Edison J. Wauneka is the Recorder for Apache County and is sued
                                         21
                                            in his official capacity.
                                         22
                                                    35. Defendant Doris Clark is the Recorder for Navajo County and is sued in her
                                         23
                                            official capacity.
                                         24
                                                    36. Defendant Patty Hansen is the Recorder for Coconino County and is sued in
                                         25
                                            her official capacity.
                                         26
                                                    37. Defendant Mark Mayrand is sued in his official capacity as the Elections
                                         27
                                            Administrator for Coconino County. He is in charge of conducting elections in Coconino
                                         28
                                                                                             8
                                              2267295.v5
                                                   Case 3:18-cv-08329-DWL Document 1 Filed 11/20/18 Page 9 of 28



                                          1   County.

                                          2           38. Defendant Angela Romero is sued in her official capacity as the Elections

                                          3   Director for Apache County, Arizona. She is in charge of coordinating and administering

                                          4   elections in Apache County.

                                          5           39. Defendant Rayleen Richards is sued in her official capacity as the Elections

                                          6   Director for Navajo County, Arizona. She is in charge of conducting elections in Navajo

                                          7   County.

                                          8                                  E.     APPLICABLE LAW
                                          9           40. Article 2, Section 21 of the Constitution of the State of Arizona provides that
                                         10 “[a]ll elections shall be free and equal, and no power, civil or military, shall at any time
                                         11 interfere to prevent the free exercise of the right of suffrage.”
                                         12           41. Section 203 of the Voting Rights Act (“VRA”), 42 U.S.C. § 1973aa-la
                                         13 (“Section 203”) provides:
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14                Whenever any State or political subdivision subject to the
                                                           prohibition of subsection (b) of this section provides any registration
             FOURTH FLOOR




                                         15                or voting notices, forms, instructions, assistance, or other materials
                                                           or information relating to the electoral process, including ballots, it
SACKS TIERNEY




                                         16                shall provide them in the language of the applicable minority group
                                                           as well as in the English language.
                                         17
                                         18           42. Section 2 of the VRA, 42 U.S.C.S. § 1973(a), provides that no voting

                                         19 qualification or prerequisite to voting, or standard, practice, or procedure shall be imposed
                                         20 or applied by any State or political subdivision in a manner which results in a denial or
                                         21 abridgement of the right of any citizen of the United States to vote on account of race or
                                            color.
                                         22
                                                   43. Section 4(f)(4) of the VRA provides in relevant part:
                                         23
                                         24            Whenever any State of political subdivision [subject to the bilingual
                                                       electoral requirements] . . . provides any registration or voting
                                         25            notices, forms, instructions, assistance, or other materials or
                                                       information relating to the electoral process, including ballots, it
                                         26            shall provide them in the language of the applicable language
                                                       minority group as well as in the English language.
                                         27
                                                   44. A.R.S. § 16-541 provides that “[a]ny election called pursuant to the laws of this
                                         28
                                                                                             9
                                              2267295.v5
                                                  Case 3:18-cv-08329-DWL Document 1 Filed 11/20/18 Page 10 of 28



                                          1   state shall provide for early voting. Any qualified elector may vote by early ballot.”

                                          2           45. A.R.S. § 16-542 (A) provides as follows:
                                                                   Within ninety-three days before any election called pursuant
                                          3                to the laws of this state, an elector may make a verbal or signed
                                                           request to the county recorder, or other officer in charge of elections
                                          4                for the applicable political subdivision of this state in whose
                                                           jurisdiction the elector is registered to vote, for an official early
                                          5                ballot. In addition to name and address, the requesting elector shall
                                                           provide the date of birth and state or country of birth or other
                                          6                information that if compared to the voter registration information on
                                                           file would confirm the identity of the elector. If the request indicates
                                          7                that the elector needs a primary election ballot and a general election
                                                           ballot, the county recorder or other officer in charge of elections
                                          8                shall honor the request.
                                          9           46. A.R.S. § 16-542 (A) provides that “[t]he county recorder may also establish
                                         10 any other early voting locations in the county the recorder deems necessary.”
                                         11           47. A.R.S. § 16-547(A) provides in relevant part:
                                         12                The early ballot shall be accompanied by an envelope bearing on the
                                                           front the name, official title and post office address of the recorder or
                       P.A., ATTORNEYS




                                         13                other officer in charge of elections and on the other side a printed
   4250 NORTH DRINKWATER BOULEVARD




                                                           affidavit in substantially the following form:
     SCOTTSDALE, ARIZONA 85251-3693




                                         14
                                                                   I declare the following under penalty of perjury: I am a
             FOURTH FLOOR




                                         15                registered voter in ___________ county Arizona, I have not
SACKS TIERNEY




                                         16                voted and will not vote in this election in any other county or
                                                           state, I understand that knowingly voting more than once in
                                         17
                                                           any election is a class 5 felony and I voted the enclosed ballot
                                         18                and signed this affidavit personally unless noted below.
                                         19           48. A.R.S. § 16-547(C) provides that “[t]he county recorder or other officer in
                                         20 charge of elections shall supply printed instructions to early voters that direct them to sign
                                         21 the affidavit, mark the ballot and return both in the enclosed self-addressed envelope that
                                         22 complies with section 16-545.”
                                         23           49. A.R.S. § 16-547(C) provides that the instructions shall include the following
                                         24 statement:
                                         25                In order to be valid and counted, the ballot and affidavit must be
                                                           delivered to the office of the county recorder or other officer in
                                         26                charge of elections or may be deposited at any polling place in the
                                                           county no later than 7:00 p.m. on election day.
                                         27
                                                      50. A.R.S. § 16-548(A) provides as follows:
                                         28
                                                                                             10
                                              2267295.v5
                                                  Case 3:18-cv-08329-DWL Document 1 Filed 11/20/18 Page 11 of 28



                                          1                  The early voter shall make and sign the affidavit and shall then mark
                                                             his ballot in such a manner that his vote cannot be seen. The early
                                          2                  voter shall fold the ballot, if a paper ballot, so as to conceal the vote
                                                             and deposit the voted ballot in the envelope provided for that
                                          3                  purpose, which shall be securely sealed and, together with the
                                                             affidavit, delivered or mailed to the county recorder or other officer
                                          4                  in charge of elections of the political subdivision in which the elector
                                                             is registered or deposited by the voter or the voter's agent at any
                                          5                  polling place in the county. In order to be counted and valid, the
                                                             ballot must be received by the county recorder or other officer in
                                          6                  charge of elections or deposited at any polling place in the county no
                                                             later than 7:00 p.m. on election day.
                                          7
                                                        51. A.R.S. § 16-550 mandates that “[u]pon receipt of the envelope containing the
                                          8
                                              early ballot and the completed affidavit, the county recorder or other officer in charge of
                                          9
                                              elections shall compare the signatures thereon with the signature of the elector on his
                                         10
                                              registration form.”
                                         11
                                                        52. The State of Arizona’s Election Procedures Manual (“SOS Manual”) provides
                                         12
                                              that “[t]he County Recorder or other officer in charge of elections shall supply printed
                       P.A., ATTORNEYS




                                         13
                                              instructions both in English and Spanish to early voters that direct them to sign the
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14
                                              affidavit, mark the ballot and return both in the enclosed self-addressed envelope.”6
             FOURTH FLOOR




                                         15
                                                        53. The SOS Manual also provides how the voter must mark and return the early
SACKS TIERNEY




                                         16
                                              ballot:
                                         17
                                                             After voting the early ballot in accordance with the instructions
                                         18                  provided by the County Recorder, the voter must: complete and sign
                                                             the affidavit, place the voted ballot in the envelope provided for that
                                         19                  purpose, · securely seal it, deliver or mail the envelope to the
                                                             appropriate County Recorder or officer in charge of elections, or
                                         20                  deposit it at any polling place within the county of residence no later
                                                             than 7:00 p.m. on election day, in order to be counted as valid.7
                                         21
                                                        54. The SOS Manual delineates the responsibilities of the Recorder as follows:
                                         22
                                                             The County Recorder or officer in charge of elections shall:
                                         23
                                                                   compare the signatures on the affidavit on every early ballot
                                         24                         affidavit envelope with every elector's signature on the
                                         25                         registration form.

                                         26
                                         27   Office of the Secretary of State, State of Arizona Election Procedures Manual at 58
                                              6
                                            (2014).
                                         28 7 SOS Manual at 59.
                                                                                               11
                                              2267295.v5
                                                    Case 3:18-cv-08329-DWL Document 1 Filed 11/20/18 Page 12 of 28



                                          1                     if satisfied that the signatures were made by the same person,
                                                                 the County Recorder or officer in charge of elections shall:
                                          2                          o place a distinguishing mark on the unopened affidavit
                                          3                              envelope to indicate that the signature is sufficient,
                                                                     o hold the early ballot in the unopened affidavit
                                          4                              envelope,
                                                                     o deliver them to the early ballot board.
                                          5
                                                                if not satisfied that the signatures were made by the same
                                          6                      person, the County Recorder or officer in charge of elections
                                                                 shall:
                                          7                          o make a reasonable and meaningful attempt to contact
                                          8                              the early voter[,]
                                                                     o place a distinguishing mark on the unopened affidavit
                                          9                              envelope to indicate that the signatures are insufficient,
                                                                     o separate these envelopes from the “sufficient” ballot
                                         10
                                                                         envelopes, and hold them separately from the
                                         11                              “sufficient” ballots,
                                                                     o hold these ballot envelopes until delivered to the early
                                         12                              ballot board.
                       P.A., ATTORNEYS




                                         13                  If it is determined that the voter was sent an incorrect ballot and
   4250 NORTH DRINKWATER BOULEVARD




                                                             there is sufficient time to mail a new ballot and receive the correct
     SCOTTSDALE, ARIZONA 85251-3693




                                         14                  voted ballot back from the voter, the Recorder shall issue a
                                                             corrected ballot.8
             FOURTH FLOOR




                                         15
SACKS TIERNEY




                                         16           55. Individuals returning or depositing early ballots are not required to show
                                         17 identification.9
                                         18           56. Conditional provisional ballots are issued to voters who vote in person at the
                                         19 polls and do not present ID as follows:
                                         20             If the elector does not provide identification as required by ARS § 16-
                                                        579(A), the elector shall be issued a conditional provisional ballot. The
                                         21             conditional provisional ballot shall be placed in a provisional ballot
                                                        envelope. The provisional ballot envelope shall indicate that the
                                         22             elector did not provide identification. The poll worker shall notify the
                                                        elector that he or she must provide identification as required by ARS
                                         23             § 16-579(A) to the County Recorder or to an official deemed
                                                        acceptable by the County Recorder. The poll worker shall provide the
                                                        elector with instructions on how, when, and where the elector can
                                         24             provide proof of identification. The proof of identification must be
                                                        received by the County Recorder's office by 5:00 p.m. on the fifth
                                         25             business day after a general election that includes an election for a
                                         26
                                         27
                                              8   SOS Manual at 59-60.
                                         28   9   SOS Manual at 150.
                                                                                             12
                                              2267295.v5
                                                    Case 3:18-cv-08329-DWL Document 1 Filed 11/20/18 Page 13 of 28



                                         1                  federal office or 5:00 p.m. on the third business day after any other
                                                            election for the provisional ballot to be processed and counted.10
                                         2
                                                       57. Ballots are rejected if the affidavit on the envelope is insufficient, or the
                                         3
                                              registrant is not a qualified elector of the voting precinct or district.11
                                         4
                                                                             F.     VOTING IN ARIZONA
                                         5
                                         6             58. Voting in Arizona is conducted by early in-person voting, early voting by mail,

                                         7    and traditional, in-person voting at polling places on Election Day. Arizona voters do not
                                              need an excuse to vote early and Arizona permits early voting both in person and by mail
                                         8
                                              during the 27 days before an election. A.R.S. § 16-541.
                                         9
                                                       59. For those voters who prefer to vote early and in-person, all Arizona counties
                                         10
                                              operate at least one in person early voting location. Some of these locations are open on
                                         11
                                              Saturdays.
                                         12
                                                       60. Arizona has allowed early voting by mail for over 25 years, and it has since
                       P.A., ATTORNEYS




                                         13
   4250 NORTH DRINKWATER BOULEVARD




                                              become the most popular method of voting, accounting for approximately eighty percent
     SCOTTSDALE, ARIZONA 85251-3693




                                         14
                                              (80%) of all ballots cast in the 2016 election.
             FOURTH FLOOR




                                         15
SACKS TIERNEY




                                                       61. In 2007, Arizona implemented permanent no-excuse early voting by mail,
                                         16
                                              known as the Permanent Early Voter List (“PEVL”). Arizonans now may vote early by
                                         17
                                              mail either by requesting an early ballot on an election-by-election basis, or by joining the
                                         18
                                              PEVL, in which case they will be sent an early ballot as a matter of course no later than the
                                         19
                                              first day of the 27-day early voting period. A.R.S. §§ 16-542-544.
                                         20
                                                       62. To be counted, an early ballot must be received by the county recorder by
                                         21
                                              7:00 p.m. on Election Day. A.R.S. § 16-548(A).
                                         22
                                                       63. Early ballots contain instructions that inform voters of the 7:00 p.m. deadline.
                                         23
                                              Voters may return their early ballots by mail postage-free, but they must mail them early
                                         24
                                              enough to ensure that they are received by this deadline.
                                         25
                                                       64. Additionally, some Arizona counties provide special drop boxes for early
                                         26
                                         27
                                              10   SOS Manual at 153.
                                         28   11   SOS Manual at 168.
                                                                                              13
                                              2267295.v5
                                                   Case 3:18-cv-08329-DWL Document 1 Filed 11/20/18 Page 14 of 28



                                          1   ballots, and voters in all counties may return their early ballots in person at any polling

                                          2   place, vote center, or authorized election official’s office without waiting in line.

                                          3           65. In an Advisory Memorandum of the Arizona Advisory Committee to the

                                          4   U.S. Commission on Civil Rights (July 2018), it was noted that there has been substantial

                                          5   closure of polling locations across the State. Election officials justified these closures due

                                          6   to a decrease in demand because of an increase in early voting preference; cost pressures

                                          7   associated with maintaining polling locations and voting equipment; and fewer locations

                                          8   willing to serve as polling locations because of increased liability, lack of security, lack of

                                          9   compliance with the Americans with Disabilities Act (ADA), and insurance concerns.

                                         10                       G.     POVERTY OF THE NAVAJO NATION

                                         11           66. The Navajo Nation is the largest reservation in the United States and is located
                                                                                                        12
                                         12 within the states of Arizona, New Mexico, and Utah.
                       P.A., ATTORNEYS




                                         13           67. The poverty rate on the Reservation is thirty-eight (38%), twice the poverty
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                                                            13
                                         14 rate in the State of Arizona.
                                                      68. The median household income on the Navajo Nation’s Reservation is $27,389
             FOURTH FLOOR




                                         15
SACKS TIERNEY




                                                                                                              14
                                         16 “which is approximately half that of the State of Arizona.”            Thirty-two percent (32%) of
                                                                                                  15
                                         17 the population lives below the poverty level.              Only seven percent (7%) of the Tribal
                                                                                            16
                                         18 membership have obtained a college degree.
                                         19                        H.     BACKGROUND OF DISCRIMINATION
                                         20           69. In addition to the depressed socio-economic status of Indians in Navajo
                                         21 country, there is a long history of racial discrimination against Indians in Arizona.
                                         22           70. Prior to 1924, Indians were denied citizenship and the right to vote based on
                                         23 the underlying trust relationship between the federal government and the tribes and on their
                                         24
                                         25    navajobusiness.com/FastFacts/Overview.htm
                                              12
                                               Ariz. Rural Policy Institute, Demographic Analysis of the Navajo Nation Using 2010
                                              13
                                         26   Census and 2010 American Community Survey estimates at 34, available at
                                              https://gotr.azgovernor.gov/sites/default/files/navajo_nation_0.pdf.
                                         27 14 Id. at 29.
                                            15 Id.
                                         28 16 Id. at 57.
                                                                                             14
                                              2267295.v5
                                                   Case 3:18-cv-08329-DWL Document 1 Filed 11/20/18 Page 15 of 28



                                          1   status as citizens of their tribes. Indians could only become citizens through naturalization

                                          2   “by or under some treaty or statute.”17

                                          3           71. It was not until Congress passed the Indian Citizenship Act of 1924 that all

                                          4   Indians were granted United States citizenship.18 Enactment of the 1924 Act ended the

                                          5   period in United States history in which United States citizenship of Indians was

                                          6   conditioned on severance of tribal ties and renunciation of tribal citizenship and

                                          7   assimilation into the dominant culture.19

                                          8           72. Notwithstanding the passage of the Indian Citizenship Act, states continued to

                                          9   discriminate against Indians by denying them the right to vote in state and federal elections
                                                                                                             20
                                         10 through the use of poll taxes, literacy tests, and intimidation.
                                         11           73. Even after 1924, Arizona Indians were prohibited from participating in

                                         12 elections. The Arizona Supreme Court upheld the prohibition finding that Indians living on
                                         13 reservations could not vote because they were wards of the federal government and, as such
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                         14 were “persons under guardianship” and were thereby prohibited from voting in Arizona.
                                                                                                                                   21
     SCOTTSDALE, ARIZONA 85251-3693




                                                      74. Reservation Indians in Arizona did not achieve the right to vote in state
             FOURTH FLOOR




                                         15
SACKS TIERNEY




                                         16 elections until 1948 when the Arizona Supreme Court overturned the Porter v. Hall
                                                      22
                                         17 decision.
                                         18           75. The State of Arizona continued its discrimination through its imposition of
                                                                                                           23
                                         19 English literacy tests which were not repealed until 1972.          Only those Indians who could

                                         20
                                         21   17 Elk v. Wilkins, 112 U.S. 94, 103 (1884).
                                              18An Act of June 2, 1924, 43 Stat. 253, Pub. L. 175 (1924) (codified as amended at 8 U.S.C.
                                         22   § 1401(b)).
                                              19 COHEN’S HANDBOOK OF FEDERAL INDIAN LAW, § 14.01[3], n. 42-44. (2005
                                         23   Ed.)
                                              20Continuing Need for Section 203’s Provision for Limited English Proficient Voters:
                                         24   Hearing Before the S. Comm. on the Judiciary, 109th Cong. 309 (2006) (letter from Joe
                                              Garcia, NCAI).
                                         25   21Porter v. Hall, 34 Ariz. 308, 331-332, 271 P. 411, 419 (Ariz. 1928).
                                              22Harrison v. Laveen, 67 Ariz. 337, 196 P.2d 456 (Ariz. 1948) (holding that Indians living
                                         26   on Indian reservations should in all respects be allowed the right to vote).
                                              23 See ARIZ. REV. STAT. ANN. § 16-101(A)(4)-(5) (1956); Voting Rights Act: Evidence of
                                         27   Continued Need, Vol. I: Hearing Before the Subcomm. on the Constitution of the H.
                                              Comm. on the Judiciary, 109th Cong. 1372 (2006) (appendix to the statement of Wade
                                         28   Henderson).
                                                                                            15
                                              2267295.v5
                                                   Case 3:18-cv-08329-DWL Document 1 Filed 11/20/18 Page 16 of 28



                                          1   read the United States Constitution in English and write their names were eligible to vote in

                                          2   state elections.

                                          3           76. The enactment of the VRA included a temporary prohibition of literacy tests in
                                          4   covered jurisdictions. Apache County, Arizona was included in the original list of
                                                                                                24
                                          5   jurisdictions covered by Section 5 of the VRA.
                                          6           77. On November 19, 1965, Navajo and Coconino Counties also became covered
                                                              25
                                          7   by Section 5.
                                          8           78. As a result of this coverage, the Arizona literacy tests were suspended in each
                                          9   of these three counties.
                                         10           79. In 1966, these three Counties became the first jurisdictions to successfully bail
                                         11 out from coverage under Section 5 after the U.S. District Court for the District of Columbia
                                         12 held that Arizona’s literacy test had not been discriminatorily applied against Indians in the
                                                                    26
                                         13 preceding five years.
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14           80. When the VRA was amended in 1970, it included a nationwide ban on literacy
                                                                                                                        27
                                         15 tests, which again preempted the operation of Arizona’s literacy tests.
             FOURTH FLOOR




                                                                                                                             Arizona became
SACKS TIERNEY




                                         16 one of the states to unsuccessfully challenge the ban on literacy tests. In upholding the ban
                                         17 and striking down literacy tests, the Supreme Court noted that Arizona had “a serious
                                                                                                        28
                                         18 problem of deficient voter registration among Indians.”          The Court recognized that non-

                                         19 English speakers may make use of resources in their native languages in order to
                                                                                           29
                                         20 responsibly and knowledgeably cast a ballot.
                                         21           81. The VRA amendments of 1970 included, as one of the measures of voting

                                         22 discrimination, registration and turnout in the 1968 presidential election. As a result,
                                         23
                                         24   24Determination of the Attorney General Pursuant to Section 4(b)(1) of the Voting Rights
                                              Act of 1965, 30 Fed. Reg. 9897 (Aug. 7, 1965).
                                         25   25 Determination of the Director Pursuant to Section 4(b)(2) of the Voting Rights Act of
                                              1965, 30 Fed. Reg. 14505 (Nov. 19, 1965).
                                         26   26Apache County v. United States, 256 F. Supp. 903, 910911 (D.D.C. 1966).
                                              27The Voting Rights Act, 42 U.S.C. § 1973aa (1970) (current version at 42 U.S.C. § 1973b
                                         27       (2008)).
                                              28 Oregon v. Mitchell, 400 U.S. 112, 117, 132, 153 (1970).
                                         28   29 400 U.S. Id. at 146.


                                                                                           16
                                              2267295.v5
                                                  Case 3:18-cv-08329-DWL Document 1 Filed 11/20/18 Page 17 of 28



                                          1   Apache, Coconino and Navajo Counties again became covered by Section 5 along with five

                                          2   (5) other Arizona counties.

                                          3           82. Even after 1970, there were a number of challenges to Indians’ right to vote

                                          4   and to hold office. Many of these cases challenged activities in Apache County, one of only

                                          5   a few counties within the United States in which the predominant languages spoken are

                                          6   American Indian. Of these languages, the most commonly used is Navajo, a historically
                                                                    30
                                          7   unwritten language.

                                          8           83. The Arizona Supreme Court quashed a permanent injunction by the lower court

                                          9   against the seating of Tom Shirley, a Navajo Indian living on the Navajo Reservation, who
                                                                                                                 31
                                         10 had been elected to the Apache County Board of Supervisors. The Arizona Court
                                         11 reaffirmed the right of Indians to vote, vacated the injunction and directed the Apache
                                                                                                                                     32
                                         12 County Board of Supervisors to certify Shirley as the elected supervisor from District 3.
                                                  84. Apache County also discriminated against Indian voters by racially
                       P.A., ATTORNEYS




                                         13
   4250 NORTH DRINKWATER BOULEVARD




                                         14 gerrymandering the districts for the three seats on the County’s Board of Supervisors. In
     SCOTTSDALE, ARIZONA 85251-3693




                                         15 the early 1970’s, Apache County District 3 had a population of 26,700 of whom 23,600
             FOURTH FLOOR
SACKS TIERNEY




                                         16 were Indian, while District 1 had a population of 1,700 of whom only 70 were Indian and
                                         17 District 2 had a population of 3,900 of whom only 300 were Indian. Several Indian voters
                                                                                                                      33
                                         18 challenged Apache County for violating the one-person, one-vote rule. Apache County
                                            claimed that Indians are not citizens of the United States and the Indian Citizenship Act
                                         19
                                                                                           34
                                            granting them citizenship was unconstitutional. The federal court rejected the County’s
                                         20
                                            arguments, noted that the County must be redistricted in accordance with one-person, one-
                                         21
                                         22
                                            30 Considering the Navajo Reservation as a whole, including parts of the States of Arizona,
                                         23 New Mexico and Utah, over one-third of the voting age citizens on the Navajo Nation
                                            Reservation are limited-English proficient and over one-quarter are illiterate. Voting Rights
                                         24 Act: Evidence of Continued Need, Vol. I: Hearing Before the Subcomm. on the
                                            Constitution of the H. Comm. on the Judiciary, 109th Cong. 1403-1404 (2006) (appendix to
                                         25 the statement of Wade Henderson).
                                            31 Shirley v. Superior Court for Apache County, 109 Ariz. 510, 516, 513 P.2d 939, 945
                                         26 (Ariz. 1973).
                                            32 Id. at 516, 513 P.2d at 945.
                                         27 33 Goodluck v. Apache County, 417 F. Supp. 13, 14 (D. Ariz. 1975), aff’d, 429 U.S. 876
                                            (1976).
                                         28 34 417 F. Supp. at 14.
                                                                                          17
                                              2267295.v5
                                                   Case 3:18-cv-08329-DWL Document 1 Filed 11/20/18 Page 18 of 28



                                                                                                                    35
                                          1   vote standards and granted plaintiff’s motion for summary judgment.

                                          2           85. In 1976, Apache County attempted to avoid integration of its public schools to

                                          3   include Indian students by holding a special bond election to fund a new school in the

                                          4   almost entirely non-Indian southern part of the county. Although the special election

                                          5   affected Indian students who would be denied equal schooling, Indian turnout for the

                                          6   election was abnormally low. Investigation demonstrated that the low turnout was a result

                                          7   of the closing of nearly half of the polling places on the reservation, the total lack of

                                          8   language assistance, the absence of Navajo language informational meetings regarding the

                                          9   bond election and the use of English-only in the implementation of absentee voting
                                                           36
                                         10 procedures.
                                         11       86. In 1988, the United States filed a complaint to enforce Sections 2 and 4(f)(4) of

                                         12 the VRA. The complaint alleged that various election standards, practices, and procedures
                                         13 by the State of Arizona, the Apache County Board of Supervisors and Navajo County
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                         14 Board of Supervisors unlawfully denied or abridged the voting rights of Navajo citizens
     SCOTTSDALE, ARIZONA 85251-3693




                                         15 residing in Apache and Navajo counties. The challenged practices included discriminatory
             FOURTH FLOOR
SACKS TIERNEY




                                         16 voter registration, use of absentee ballots, and voter registration cancellation procedures, as
                                         17 well as failure to implement effective bilingual election procedures, including the effective
                                         18 dissemination of election information in Navajo and providing for a sufficient number of
                                         19 adequately trained bilingual persons to serve as Navajo translators on election day. This
                                         20 litigation ended in a Consent Decree, which established the Navajo Language Election
                                            Information Program required the counties to employ two full-time bilingual outreach
                                         21
                                            workers and to agree to a number of changes to increase voter registration and the
                                         22
                                                                                  37
                                            dissemination of election procedures.
                                         23
                                                    87. Six Arizona counties are subject to Section 203 for Indian languages: Apache,
                                         24
                                            Coconino, Gila, Graham, Navajo, and Pinal and must provide all election materials,
                                         25
                                         26
                                              417 F. Supp. at 16.
                                              35
                                         27   Apache County High School No. 90 v. United States, No. 77-1815 (D.D.C. June 12,
                                              36
                                            1980).
                                         28 37U.S. v. Arizona, Consent Decree, CIV 88-1989 (May 22, 1989).
                                                                                           18
                                              2267295.v5
                                                   Case 3:18-cv-08329-DWL Document 1 Filed 11/20/18 Page 19 of 28



                                          1   including assistance and ballots, in the language of the applicable language minority
                                                       38
                                          2   group.        This includes the Navajo language in Apache, Coconino, and Navajo Counties.

                                          3            88. Over seventy percent (70%) of the households on the Navajo Reservation
                                          4   speak a language other than English, and over eighteen percent (18%) of individuals over
                                                                                                   39
                                          5   the age of five speak English less than very well.
                                          6            89. Current voting practices utilized in Arizona discriminate against the Navajo
                                          7   Nation’s Tribal Members. Navajo voters have less access than other voters to in-person
                                          8   voter registration sites. Navajo voters have less opportunity than other voters to participate
                                          9   in early voting. Upon information and belief, no Navajo translators were provided to give
                                         10 guidance to the Tribal Members in the preparation of their early ballots. The SOS Manual
                                         11 only requires that instructions be given in English and Spanish. Considering over one-third
                                         12 of the voting age citizens on the Reservation are limited-English proficient and over one-
                       P.A., ATTORNEYS




                                         13 quarter are illiterate, this failure to provide translators had a significant disparate impact on
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14 the Navajo Nation’s Tribal Members’ voting power, denied them their voting rights and
             FOURTH FLOOR




                                         15 was an apparent effort to dilute their voting strength. Second, the counties refused to
SACKS TIERNEY




                                         16 provide additional early voting sites on the Reservation which would have allowed workers
                                         17 at such sites to provide guidance to Navajo voters who do not use the English language in
                                         18 completing their early ballots. Finally, and most importantly, over 100 votes cast by
                                         19 members of the Navajo Nation were disqualified, because they failed to sign the envelope
                                         20 containing the ballot or the signature did not match. Voters that failed to include other data
                                         21 on their early ballots were allowed until November 14, 2018, to correct their errors. This
                                         22 concession did not cover the Tribal Members who properly filled out the ballot but failed to
                                         23 sign the envelope.
                                         24            90. Voting in and around Indian reservations and communities is, to a significant
                                         25
                                         26    Voting Rights Act Amendments of 2006, Determinations under Section 203, 81 See. Reg.
                                              38
                                            87532, 87533 (Dec. 5, 2016).
                                         27 39 Ariz. Rural Policy Institute, Demographic Analysis of the Navajo Nation Using 2010
                                            Census and 2010 American Community Survey estimates at 59, available at
                                         28 https://gotr.azgovernor.gov/sites/default/files/navajo_nation_0.pdf.
                                                                                             19
                                              2267295.v5
                                                  Case 3:18-cv-08329-DWL Document 1 Filed 11/20/18 Page 20 of 28



                                          1   extent, racially polarized.

                                          2           91. There have been no Native Americans elected to the national offices from

                                          3   Arizona or to the offices of Governor, Attorney General, or Secretary of State, four

                                          4   representatives to the 90-seat state legislature are Native American, and the extent to which

                                          5   tribal members have been elected to other State elected offices and offices of the political

                                          6   subdivisions in and around Indian reservations and communities is significantly

                                          7   disproportionate or minimal in relation to the percentage of tribal members in the total

                                          8   population of the state and political subdivisions in and around Indian reservations and

                                          9   communities.

                                         10                                 I.   FACTUAL BACKGROUND
                                         11           92. On August 8, 2018, Russell Begaye, President of the Navajo Nation, sent
                                         12 requests for additional voter registration sites and early voting sites to the recorders of
                       P.A., ATTORNEYS




                                         13 Apache, Coconino and Navajo Counties. See Exhibits 7, 8, and 9. He informed the
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14 respective recorders that the Nation would help recruit Navajo Tribal Members to staff the
             FOURTH FLOOR




                                         15 locations and assist in obtaining HAVA funds for its operations. Id. He asked that they
SACKS TIERNEY




                                         16 respond by August 17, 2018, so that the Navajo Nation could assist the counties. Id. These
                                         17 requests were cc:ed to the Secretary of State, Michelle Regan.
                                         18           93. On August 20, 2018, Defendant Patty Hansen sent a memorandum to President
                                         19 Begaye denying his request for additional early voting sites. See Exhibit 10. She claims
                                         20 that Coconino County recently entered into a settlement agreement with the Department of
                                         21 Justice that requires all early voting sites established after the effective date of the
                                         22 agreement be handicapped accessible. The Agreement would allow the County to use
                                         23 current non-compliant facilities for the 2018 elections but prohibited them from
                                         24 establishing any new non-compliant facilities. Id. The County did agree to accept assistance
                                         25 from the Navajo Nation in obtaining additional HAVA funding. Id.
                                         26           94. On August 23, 2018, Defendant Secretary of State notified President Begaye
                                         27 that Coconino County Recorder’s statement that the Secretary of State would not make
                                         28 HAVA funding available to enhance their election security was incorrect. See Exhibit 11.
                                                                                           20
                                              2267295.v5
                                                  Case 3:18-cv-08329-DWL Document 1 Filed 11/20/18 Page 21 of 28



                                          1           95. On September 10, 2018, Defendant Doris Clark notified the Navajo Nation that

                                          2   its request for additional early voting sites on the Reservation was denied, because of the

                                          3   County’s interest in ballot security. See Exhibit 12.

                                          4           96. The decision to determine whether and if to establish temporary and permanent

                                          5   polling places is statutorily left to the discretion of the individual recorders.

                                          6                                          J.     CLAIMS
                                          7           97. Navajo Nation Tribal Members bear the effects of discrimination on the basis

                                          8   of race and tribal status in education, housing, employment, and health services which have

                                          9   resulted in a lower socioeconomic status which hinders their ability to participate

                                         10 effectively in the political process.
                                         11        98. Over seventy percent (70%) of households on the Reservation speak a language

                                         12 other than English, and when translators are not provided by the Counties, this hinders the
                                         13 ability of these Tribal Members to participate effectively in the political process.
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                                      99. Section 2 of the Voting Rights Act of 1965, 52 U.S.C. § 10301, in relevant
     SCOTTSDALE, ARIZONA 85251-3693




                                         14
                                         15 part, states that it is a violation of the Voting Rights Act, if,
             FOURTH FLOOR




                                                          based on the totality of the circumstances, it is shown that the
SACKS TIERNEY




                                         16               political processes leading to nomination or election in the State or
                                                          political subdivision are not equally open to participation by
                                         17               members of a class of citizens protected… in that its members have
                                                          less opportunity than other members of the electorate to participate
                                         18               in the political process and to elect representatives of their choice.
                                         19 Thus, Section 2 of the Voting Rights Act, as amended, protects Indians from voting
                                         20 practices which have a disparate impact on their right to vote.
                                         21           100. The crux of Plaintiffs’ § 2 claim is that Tribal Members have less opportunity
                                         22 than other Arizona citizens to participate in the political process by exercising their voting
                                         23 franchise.
                                         24           101. The legitimate interests of the Defendants will not be undermined in the event

                                         25 that the Court grants the relief prayed for herein.
                                         26           102. Plaintiffs have no adequate remedy at law.

                                         27           103. Plaintiffs will suffer irreparable harm as a result of the violations complained

                                         28 of herein, and that harm will continue unless Defendants’ failure to establish in-person
                                                                                              21
                                              2267295.v5
                                                  Case 3:18-cv-08329-DWL Document 1 Filed 11/20/18 Page 22 of 28



                                          1   voter registration and early voting sites, provide translators, and have Plaintiffs’ votes

                                          2   counted in the 2018 election is declared unlawful and enjoined by this Court.

                                          3                                    FIRST CLAIM FOR RELIEF
                                          4                         VIOLATION OF THE 14TH AMENDMENT OF THE
                                                                  UNITED STATES CONSTITUTION AND 42 U.S.C. § 1983
                                          5
                                          6             104. Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth
                                          7   herein.
                                          8             105. Section 1 of the Fourteenth Amendment of the United States Constitution
                                          9   provides: “No…State shall . . . deny to any person within its jurisdiction the equal
                                         10 protection of the law.”
                                         11             106. Defendants have no legitimate, non-racial reason for rejecting the Nation’s
                                         12 request that early voting sites be established within the boundaries of the Reservation.
                       P.A., ATTORNEYS




                                         13             107. Defendants refused and continue to refuse to establish additional in-person
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14 voter registration and early voting sites within the boundaries of the Reservation.
             FOURTH FLOOR




                                         15             108. Defendants have failed to provide translators at early voting sites located on the
SACKS TIERNEY




                                         16 Reservation who are proficient in the Navajo language.
                                         17             109. Defendants have refused to count the ballots cast by Navajo Nation Tribal
                                         18 Members for the 2018 election, because they failed to sign their envelopes or because of a
                                         19 signature mismatch. Other early ballot deficiencies were authorized to be corrected by
                                         20 November 14, 2018. Failure to allow Navajo voters the same opportunity to cure their
                                         21 ballots violates equal protection under the law.
                                         22             110. By engaging in the acts and/or omissions alleged herein, Defendants acted and
                                         23 continue to act under color of state law to deprive the Plaintiffs their rights that are
                                         24 guaranteed by the Fourteenth Amendment to the United States Constitution and Section 2
                                         25 of the VRA and will continue to violate said rights absent relief granted by this Court.
                                         26
                                         27
                                         28
                                                                                              22
                                              2267295.v5
                                                  Case 3:18-cv-08329-DWL Document 1 Filed 11/20/18 Page 23 of 28



                                          1                                  SECOND CLAIM FOR RELIEF

                                          2                        VIOLATION OF THE ARIZONA CONSTITUTION

                                          3             111. Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth
                                          4   herein.
                                          5             112. The Defendants have acted under color of state law to deprive the voters of the
                                          6   Navajo Nation equal elections by arbitrarily failing to establish additional in-person voter
                                          7   registration sites, failing to establish additional in-person early voting sites on the
                                          8   Reservation, failing to provide translators and allowing some early voters to correct the
                                          9   deficiencies in their early ballots while refusing members of the Navajo Nation the same
                                         10 opportunity.
                                         11                                   THIRD CLAIM FOR RELIEF
                                         12                     VIOLATION OF THE VOTING RIGHTS ACT OF 1965
                       P.A., ATTORNEYS




                                         13             113. Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14 herein.
             FOURTH FLOOR




                                         15             114. Section 2 of the VRA, 52 U.S.C. § 10301, protects Plaintiffs from denial or
SACKS TIERNEY




                                         16 abridgment of the right to vote on account of race, color, or membership in a language
                                         17 minority group. Section 2 provides: “No voting qualification or prerequisite to voting or
                                         18 standard, practice, or procedure shall be imposed or applied by any State or political
                                         19 subdivision in a manner which results in a denial or abridgement of the right of any citizen
                                         20 of the United States to vote on account of race or color,” or membership in a language
                                         21 minority group. 52 U.S.C. § 10301.
                                         22             115. Indians are recognized as a language minority group under the VRA. Native
                                         23 Americans are a protected class under the VRA.
                                         24             116. The Navajo Nation is a covered jurisdiction under Section 203 of the VRA.
                                         25             117. Defendants’ failure to establish additional in-person voter registration sites and
                                         26 early voting sites on the Reservation denies members of the federally-recognized Tribe,
                                         27 including the Plaintiffs, the same rights of other members of the electorate to participate in
                                         28 the political process and elect representatives of their choice, in violation of Section 2 of
                                                                                              23
                                              2267295.v5
                                                  Case 3:18-cv-08329-DWL Document 1 Filed 11/20/18 Page 24 of 28



                                          1   the VRA.

                                          2           118. Defendants’ failure to provide translators to members of the Navajo Nation

                                          3   denies Tribal Members, including the Plaintiffs, the same rights of other members of the

                                          4   electorate to participate in the political process and elect representatives of their choice, in

                                          5   violation of Section 2 of the VRA.

                                          6           119. Defendants’ failure to count the early votes cast by Tribal Members absent the

                                          7   opportunity to cure signature requirement deficiencies denies Tribal Members, including

                                          8   the Plaintiffs, the same rights of other members of the electorate to participate in the

                                          9   political process and elect representatives of their choice, in violation of Section 2 of the

                                         10 VRA.
                                         11           120. Plaintiffs will continue to suffer the violation of their rights as alleged in the

                                         12 Complaint absent relief granted by the Court.
                                                                           FOURTH CLAIM FOR RELIEF
                       P.A., ATTORNEYS




                                         13
   4250 NORTH DRINKWATER BOULEVARD




                                                                    VIOLATION OF THE FIRST AMENDMENT
     SCOTTSDALE, ARIZONA 85251-3693




                                         14
             FOURTH FLOOR




                                         15           121. Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth
SACKS TIERNEY




                                         16 herein.
                                         17           122. Voting and participating in the electoral process is a form of speech and
                                         18 expression. It is the ultimate form of political speech and association and is entitled to First
                                         19 Amendment protection.
                                         20           123. The Defendants’ implementation of the agreement executed between the
                                         21 political parties has imposed insurmountable burdens on the right to vote for those Navajo
                                         22 voters whose ballots were not counted, because they failed to sign the envelope which
                                         23 contained the early ballot or because their signature did not match. These burdens violate
                                         24 the First Amendment.
                                         25                                              RELIEF
                                         26           WHEREFORE, Plaintiffs pray that the Court enter judgment in their favor as

                                         27 follows:
                                         28           1.     That this Court assume jurisdiction;

                                                                                            24
                                              2267295.v5
                                                  Case 3:18-cv-08329-DWL Document 1 Filed 11/20/18 Page 25 of 28



                                          1           2.    That this Court declare that the Defendants’ failure to provide in-person voter

                                          2   registration on the Reservation violates existing law, including, but not limited to, § 2 of the

                                          3   VRA, as amended, the Fourteenth Amendment to the United States Constitution, and the

                                          4   Arizona Constitution;

                                          5           3.    That this Court declare that Defendants’ failure to provide additional early

                                          6   voting sites on the Reservation violates existing law, including, but not limited to, § 2 of the

                                          7   VRA, as amended, the Fourteenth Amendment to the United States Constitution, and the

                                          8   Arizona Constitution;

                                          9           4.    That this Court declare that the Defendants’ failure to provide translators for

                                         10 early voting Tribal Members violates existing law, including, but not limited to, § 2 of the
                                         11 VRA, as amended, the Fourteenth Amendment to the United States Constitution, and the
                                         12 Arizona Constitution;
                                                      5.    That this Court declare that the Defendants’ failure to count the early ballots
                       P.A., ATTORNEYS




                                         13
   4250 NORTH DRINKWATER BOULEVARD




                                         14 cast by Tribal Members in the 2018 election, because of the lack of a signature on an
     SCOTTSDALE, ARIZONA 85251-3693




                                         15 envelope or due to signature mismatch, violates existing law including, but not limited to, §
             FOURTH FLOOR
SACKS TIERNEY




                                         16 2 of the VRA, as amended, the Fourteenth Amendment to the United States Constitution,
                                         17 the First Amendment to the United States Constitution and the Arizona Constitution;
                                         18           6.    That this Court grant preliminary and permanent injunctive relief by ordering

                                         19 Defendants to establish additional in-person voter registration and early voting sites on the
                                         20 Reservation in Pinon, Kayenta, Dilkon, Shonto, Ganado, Sanders, Rock Point, Teec Nos
                                         21 Pos, Leupp, Inscription House, and Cameron for all future elections, and further relief as
                                         22 the interest of justice may require, such as consistent hours (e.g., Monday through Friday
                                         23 from 8 a.m. until 6 p.m. with no interruption during the lunch hour) during the 30 days
                                         24 leading up to the election;
                                         25           7.    That this Court grant preliminary and permanent injunctive relief by ordering

                                         26 Defendants to provide translators certified as proficient in the Navajo language to Tribal
                                            Members for all future early and regular elections, and further relief as the interest of
                                         27
                                         28
                                                                                            25
                                              2267295.v5
                                                  Case 3:18-cv-08329-DWL Document 1 Filed 11/20/18 Page 26 of 28



                                          1   justice may require, such as translation of instructions for casting an early ballot in Navajo

                                          2   over the radio for the 30 days leading up to an election;

                                          3           8.    That this Court grant preliminary and permanent injunctive relief by ordering

                                          4   Defendants to allow Tribal Members whose ballots were excluded because of missing or

                                          5   mismatched signatures an opportunity to remedy the inadequacy within five (5) business

                                          6   days of the issuance of a Court Order;

                                          7           9.    That this Court grant plaintiffs reasonable attorneys’ fees, litigation expenses

                                          8   and costs pursuant to 42 U.S.C. § 1973(e) and § 1988; and

                                          9           10.   That this Court grant the Plaintiffs any further relief which may in the

                                         10 discretion of the Court be necessary and proper to ensure that the voting rights of Tribal
                                         11 Members are properly respected in accordance with the Orders of this Court.
                                         12           DATED this 20th day of November, 2018.

                                                                                       SACKS TIERNEY P.A.
                       P.A., ATTORNEYS




                                         13
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14
                                                                                       By: s/ Patty A. Ferguson-Bohnee
             FOURTH FLOOR




                                         15                                               Patty A. Ferguson-Bohnee
SACKS TIERNEY




                                                                                          Judith M. Dworkin
                                         16
                                                                                          Joe Keene
                                         17                                                and
                                         18                                                Ethel B. Branch
                                                                                           Paul Spruhan
                                         19
                                                                                           NAVAJO NATION DEPARTMENT OF JUSTICE
                                         20                                                Attorneys for the Navajo Nation
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28
                                                                                            26
                                              2267295.v5
                                                  Case 3:18-cv-08329-DWL Document 1 Filed 11/20/18 Page 27 of 28



                                         1                                 CERTIFICATE OF SERVICE

                                         2            I hereby certify that on November 20, 2018, I electronically transmitted the
                                         3    foregoing VERIFIED COMPLAINT FOR INJUNCTIVE AND DECLARATORY
                                         4    RELIEF to the Clerk’s Office using the CM/ECF System for filing.
                                         5
                                         6
                                         7
                                         8
                                              s/Rebecca C. Urias
                                         9
                                         10
                                         11
                                         12
                       P.A., ATTORNEYS




                                         13
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         14
             FOURTH FLOOR




                                         15
SACKS TIERNEY




                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28
                                                                                        27
                                              2267295.v5
       Case 3:18-cv-08329-DWL Document 1 Filed 11/20/18 Page 28 of 28




                                      VERIFICATION

State of Arizona              )
                              ) ss
County of Apache              )

      I, Ethel Branch, being first duly sworn upon his/her oath, deposes and says:

       I am Attorney General of the Navajo Nation, a Plaintiff in the above-captioned
lawsuit, and as such, I am authorized to make this verification. I have read the
foregoing Verified Complaint and know the contents thereof are true to my own
personal knowledge, except as to those matters therein stated upon information and
belief, and as to those matters, I believe them to be true to the best of my knowledge,
information and belief.

     I declare under penalty of perjury under the laws of the United States of
America that the foregoing is true and correct.




                                              Ethel Branch



      SUBSCRIBED AND SWORN TO before me this 15th day of November
2018, by Ethel Branch, as Attorney General ofthe Navajo Nation.



                                              Notary Public            ,t;/

      My Commission Expires: _ _!
                                .!. . 1{l-'-ti.J....t-=/~
                                                        :. . . . ; . .JL'q,__
                                                                         -- _ _ _ _ _ __
                                                    I
